Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Charlie Damschen on 2/11/2021.

The application has been amended as follows: 

Claims 1, 14, and 19 use single brackets (i.e. [a]) instead of double brackets to reflect deleted material.  The bracketed material should be treated as double-brackets and should be deleted from the claims.

Claim 14, step b, is amended: “…b. applying a process solvent to said cellulosic-based yarn substrate to make a process wetted substrate, wherein said process solvent is a mixture of a polar aprotic solvent and an ionic liquid having a molar ratio of at least 0.25 moles said polar aprotic solvent to 1.00 moles said ionic liquid, wherein an upper limit of said molar ratio is capped at a point at which said process solvent is no longer capable cellulostic-based yarn substrate such that said at least one polymer is capable of welding a first fiber of said cellulostic-based yarn substrate to a second fiber thereof in a specified duration of time; …”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Note the claim language “capped” and “no longer capable of swelling and mobilizing” implies there is a point where the polar aprotic solvent is no longer capable of swelling the fiber for welding, and thus the fiber and polar aprotic solvent are so limited, i.e. the fiber and polar aprotic solvent may not be such that the polar aprotic solvent may swell and weld the fiber in the absence of ionic liquid.  This is supported by Applicant’s statement regarding the upper range in Claims 1, 14, and 19 that “a process solvent having 100% polar aprotic solvent (i.e., no ionic liquid) would not be capable of welding fibers in any amount of time….” See page 10 of the response filed 12/21/2020.
Thus, the independent claims recite process solvent with a molar ratio of at least 0.25 moles of polar aprotic solvent to 1.00 mole of ionic liquid.  As recited in the response filed 12/21/2020 by the Applicant, if the ratio of polar aprotic solvent relative to the ionic liquid becomes too high, the process solvent will no longer be capable swelling the fibers such they are weldable after the limited exposure times of 30 seconds or less, thus providing an upper range for dilution.  
DeLong et al. (US 8,202,379) is the closest prior art.  Although DeLong et al. teaches a similar method for welding fiber with ionic liquid, and also teaches a polar aprotic solvent can be mixed with the ionic liquid, for the reasons described in the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SCOTT W DODDS/Primary Examiner, Art Unit 1746